Case 1:99-mc-09999 Document 1760 Filed 10/31/19 Page 1 of 5 PageID #: 170299



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



Hydro Net LLC,                                               Case No. ________________
       Plaintiff,                                            Patent Case
       v.                                                    Jury Trial Demanded
Cradlepoint, Inc.,

       Defendant.



                           COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Hydro Net LLC ("Hydro Net"), through its attorneys, complains of Cradlepoint,

Inc. ("Cradlepoint"), and alleges the following:

                                                   PARTIES

       1.      Plaintiff Hydro Net LLC is a corporation organized and existing under the laws of

Texas that maintains its principal place of business at 2108 Dallas Pkwy, Ste 214 - 1020, Plano,

TX 75093-4362.

       2.      Defendant Cradlepoint, Inc. is a corporation organized and existing under the

laws of Delaware with a Registered Agent Corporation Service Company located at 251 Little

Falls Drive, Wilmington, DE 19808

                                              JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                   1
Case 1:99-mc-09999 Document 1760 Filed 10/31/19 Page 2 of 5 PageID #: 170300



        5.       This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District's

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District's state. In addition, Hydro Net has suffered harm in

this district.

                                           PATENT-IN-SUIT

        7.       Hydro Net is the assignee of all right, title and interest in United States Patent No.

7,187,706 (the "'706 Patent"); (the "Patent-in-Suit"); including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of the

Patent-in-Suit. Accordingly, Hydro Net possesses the exclusive right and standing to prosecute

the present action for infringement of the Patent-in-Suit by Defendant.

                                           The '706 Patent

        8.       The '706 Patent is entitled "Handoff and source congestion avoidance spread-

spectrum system and method," and issued 3/6/2007. The application leading to the '706 Patent

was filed on 10/2/2001. A true and correct copy of the '706 Patent is attached hereto as Exhibit 1

and incorporated herein by reference.

        9.       The '706 Patent is valid and enforceable.

                           COUNT 1: INFRINGEMENT OF THE '706 PATENT

        10.      Hydro Net incorporates the above paragraphs herein by reference.




                                                   2
Case 1:99-mc-09999 Document 1760 Filed 10/31/19 Page 3 of 5 PageID #: 170301



          11.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '706 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least Cradlepoint's COR IBR600C Series products

(among the "Exemplary Cradlepoint Products") that infringe at least exemplary claims 1 of the

'706 Patent (the "Exemplary '706 Patent Claims") literally or by the doctrine of equivalents. On

information and belief, numerous other devices that infringe the claims of the '706 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

          12.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '706 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          13.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          14.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '706 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Cradlepoint Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '706 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '706

Patent.

          15.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '706 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Cradlepoint Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '706 Patent.




                                                  3
Case 1:99-mc-09999 Document 1760 Filed 10/31/19 Page 4 of 5 PageID #: 170302



        16.      Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '706

Patent, literally or by the doctrine of equivalents, by selling Exemplary Cradlepoint Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'706 Patent. Moreover, the Exemplary Cradlepoint Products are not a staple article of commerce

suitable for substantial noninfringing use.

        17.      Exhibit 2 includes charts comparing the Exemplary '706 Patent Claims to the

Exemplary Cradlepoint Products. As set forth in these charts, the Exemplary Cradlepoint

Products practice the technology claimed by the '706 Patent. Accordingly, the Exemplary

Cradlepoint Products incorporated in these charts satisfy all elements of the Exemplary '706

Patent Claims.

        18.      Hydro Net therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        19.      Hydro Net is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        20.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Hydro Net respectfully

requests a trial by jury on all issues so triable.

                                              PRAYER FOR RELIEF

WHEREFORE, Hydro Net respectfully requests the following relief:

       A.       A judgment that the '706 Patent is valid and enforceable;

       B.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

                infringement of one or more claims of the '706 Patent;




                                                     4
Case 1:99-mc-09999 Document 1760 Filed 10/31/19 Page 5 of 5 PageID #: 170303



      C.       An accounting of all damages not presented at trial;

      D.       A judgment that awards Hydro Net all appropriate damages under 35 U.S.C. § 284

               for Defendant's past infringement, and any continuing or future infringement of the

               Patent-in-Suit, up until the date such judgment is entered, including pre- or post-

               judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

               if necessary, to adequately compensate Hydro Net for Defendant's infringement, an

               accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Hydro Net be awarded its reasonable attorneys' fees against Defendant

                  that it incurs in prosecuting this action;

            ii.   that Hydro Net be awarded costs, and expenses that it incurs in prosecuting this

                  action; and

           iii.   that Hydro Net be awarded such further relief at law or in equity as the Court

                  deems just and proper.



Dated: October 31, 2019             Respectfully submitted,

                                    [LOCAL]


                                    Isaac Rabicoff
                                    (Pro Hac Vice admission pending)
                                    Rabicoff Law LLC
                                    73 W Monroe St
                                    Chicago, IL 60603
                                    (773) 669-4590
                                    isaac@rabilaw.com

                                    Counsel for Plaintiff
                                    Hydro Net LLC




                                                  5
